Citation Nr: 0432662	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left 
ring finger injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  
Procedural history

The veteran served on active duty from February 1953 to 
December 1954.  Service in Korea is indicated by the evidence 
of record.

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for residuals of a left 
ring finger injury.  A March 2003 rating decision denied the 
claim, and he appealed.

Issue not on appeal

The March 2003 rating decision also denied a claim of 
entitlement to service connection for residuals of a cold 
injury.  The veteran filed a notice of disagreement regarding 
this issue in August 2003, and a statement of the case was 
issued in November 2003.  The veteran did not file a 
substantive appeal as to that issue within the prescribed 
time period.  The issue is therefore not in appellate status 
and will be discussed no further herein.  See 38 C.F.R. 
§§ 20.202, 20.302; see also  Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the evidence is against the veteran's 
assertion that he injured his left ring finger during 
military service. 

2.  Competent medical evidence does not reveal that the 
veteran's current left ring finger disability is causally 
related to his military service.



CONCLUSION OF LAW

A left ring finger disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
claimed residuals of a left ring finger injury.

At the outset of its discussion, the Board notes that the 
veteran's service medical records are missing and are 
presumed to have been destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC).  Since VA has been 
unable to obtain the veteran's service medical records, it 
has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of the veteran's claim is undertaken with 
this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
2003 statement of the case (SOC) and the February 2004 
supplemental statement of the case (SSOC) of the relevant law 
and regulations pertaining to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
September 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence of a current disability and its 
relationship to an injury or disease incurred in service.  
Specifically, he was advised that VA would obtain service 
medical records, military records, VA medical records, 
employment records, and records from other federal agencies 
identified by him.  He was also informed that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
veteran was also advised that he could submit statements from 
himself or others describing the symptoms associated with his 
condition.  He was further instructed to tell VA about any 
additional information or evidence he wished to obtain, but 
was cautioned that it was his responsibility to support his 
claim with appropriate evidence.

The Board additionally notes that even though the September 
2002 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in March 2003, 
prior to the expiration of the one-year period following the 
September 2002 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in September 2002, prior to the initial adjudication 
of his claim by the March 2003 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider these claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive private medical records 
chronicling the veteran's treatment for various conditions 
over a thirty-year period.  Argument has also been submitted 
by the veteran and his representative.  The veteran and his 
representative have not identified any outstanding evidence.

As discussed above, the veteran's service medical records are 
not currently on file and have apparently been destroyed in a 
July 1973 fire at the NPRC.  All of the RO's efforts to 
obtain service medical records have been unsuccessful.  
Therefore, it is clear that additional attempts to obtain 
these records would be futile and would only serve to delay 
resolution of this appeal.  See 38 U.S.C. § 5103A(2) [VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim]; see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  Therefore, the Board will proceed 
to evaluate the claim on the evidence currently of record.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a hearing is he so desired.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, which are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Factual Background

The veteran served in the United States Army from February 
1953 to October 1954.  In his notice of disagreement, the 
veteran reported that he fractured his "left finger in 
September of 1954 while . . . stationed at Chosin Reservoir, 
North Korea."  However, in his substantive appeal, the 
veteran reported that this injury occurred "in September of 
1954, close to the Cherwon Valley, South Korea."  As 
indicated above, service medical records are unavailable.

There is no medical evidence for almost twenty years after 
service.  The medical evidence of record includes private 
medical records from Dr. D.F. dated October 1971 to April 
2003.  Dr. D.F.'s treatment records indicate various 
diagnoses of osteoarthritis in the hands, particularly along 
the metacarpophalangeal (MCP) joints and the proximal 
interphalangeal (PIP) joints, with some limitation of motion 
as a result.  Dr. D.F. also submitted a statement in April 
2004 which stated that the veteran injured his left fourth 
finger while on duty in Korea.

The medical evidence of record also includes the report of a 
December 2003 X-ray of the veteran's left hand from the Cass 
Medical Center which found joint space thinning of the distal 
interphalangeal (DIP) joints consistent with osteoarthritic 
change.  Joint space thinning at the PIP joints of the fourth 
and fifth fingers was also identified, which the radiologist 
noted "may be secondary to the old injury."  No erosive 
changes, acute osseous lesions, or fractures were identified.



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, the medical 
evidence of record reveals that the veteran has joint space 
thinning in the DIP and PIP joints of his left ringer finger.  
Osteoarthritis was also noted.  There is some indication that 
this may be a residual of an old injury.  Accordingly, 
Hickson element (1) has been met.

With respect to the second Hickson element, in-service 
disease or injury, as noted above, the veteran's service 
medical records are unavailable, and were possibly destroyed 
in July 1973; thus, there is no objective evidence, as 
reflected by service records, of a left ring finger injury.  
The Board is obligated to take this into consideration.  See 
O'Hare, supra.  

The Board initially observes that there is no evidence of any 
pertinent in-service disease.  As for in-service injury, in 
essence the veteran contends that he injured his finger in 
service and later developed residuals to include arthritis.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board has therefore 
reviewed the veteran's statements concerning the alleged in-
service injury in the context of the entire record.

In his August 2003 notice of disagreement, the veteran 
reported that he fractured his "left finger in September of 
1954 while . . . stationed at Chosin Reservoir, North 
Korea."  The Board notes, however, that ground combat in 
Korea ended on July 26, 1953 and the armistice was signed the 
following day, establishing a truce line approximating the 
38th parallel.  The Chosin Reservoir is located well above 
the 38th parallel and was controlled by North Korean armed 
forces at all times following the signing of the armistice.  
Moreover, the Chosin Reservoir Campaign was conducted from 
October 1950 to December 1950, almost three years before the 
veteran entered service.  Therefore, if it were to accept the 
veteran's story as true, the Board would have to believe that 
the veteran sustained a left finger injury deep behind enemy 
lines in North Korean territory over a year after the 
armistice was signed as part of a campaign that had ended 
almost four years prior.  This story is patently incredible.

Perhaps coming to realize this, the veteran revised his story 
in his January 2004 substantive appeal, claiming that his 
left ring finger injury was sustained in September 1954 while 
serving "close to" the Cherwon Valley in South Korea.  
Specifically, the veteran stated that he was a light vehicle 
driver and that he caught his left ring finger on a bolt on 
the side of his vehicle.  This version at least contains 
elements of plausibility in that the veteran's military 
occupational specialty in fact was light vehicle driver and 
he served in South Korea during the period in question.  
However, given the inconsistencies and inaccuracies in the 
veteran's statements, the Board assigns the report contained 
in the veteran's VA form 9 little weight of probative value.  

Even more significantly, there is a gap of almost fifty years 
between the alleged injury and the veteran's initial claim of 
entitlement to service connection therefore.
The veteran filed his initial service connection claim in 
August 2002, almost a half century after service.  The fact 
that the veteran failed to seek VA compensation for his 
alleged left ring finger injury for almost fifty years after 
service does not, in and of itself, render his current 
account incredible.  However, taken together with the 
inconsistencies and inaccuracies in the veteran's 
presentation, the Board considers it to be strong evidence 
against the claim.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

The Board has considered the April 2003 statement of Dr. D.F. 
which asserted that the veteran sustained an injury to this 
left ring finger while serving in Korea.  Dr. D.F.'s 
statement appears to be based solely on the veteran's 
unsubstantiated account of his injury and as such is of no 
probative value.   See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].

In short, the evidence in favor of the veteran's claim 
consists exclusively of his own contradictory statements as 
to the alleged in-service injury.  Evidence against the claim 
consists of the lack of any evidence of such injury elsewhere 
in the record, as well as the decades-long period during 
which there veteran did not raise this matter. 

The Board additionally observes that the date of onset of the 
veteran's arthritis was many years after the expiration of 
the one year presumptive period after service, so the 
provisions of 38 C.F.R. § 3.309(a) are not applicable here. 

In summary, a preponderance of the evidence of record does 
not support the veteran's claim that he suffered a left ring 
finger injury in service.  The Board finds that the second 
Hickson element is not met.  The veteran's claim fails on 
that basis.

Also fatal to the veteran's claim is the fact that no medical 
evidence of record supports the third Hickson element, a 
medical nexus.  The only evidence arguably supporting a 
connection between the veteran's current left ring finger 
disability and service is the December 2003 X-ray from the 
Cass Medical Center which contended that joint space thinning 
at the PIP joints of the fourth and fifth fingers "may be 
secondary to the old injury."  This report is speculative in 
nature and as such and cannot serve to support the veteran's 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) [medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim].  The radiologist also did not 
specify to what "old injury" he was referring.  To the 
extent that he was referring to an in-service injury to the 
left ring finger, such was undoubtedly based solely on the 
veteran's account and as such is of no probative value.  See 
Swann, supra.

Moreover, to the extent that the veteran himself is 
suggesting that there is a relationship between his current 
left ring finger disability and service, it is now well 
established that as a layperson without medical training the 
veteran is not competent to relate his symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board has given thought to whether a remand to obtain a 
medical nexus opinion is necessary.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002). However, as explained above 
the outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of credible evidence of an in-service injury, referral of 
this case for an opinion as to the etiology of the veteran's 
claimed finger disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility. In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  As alluded to by the 
Board above, the Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See Reonal v. Brown, 
5Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant]; see also  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [any medical opinion based on a 
claimant's reported history is of no probative value].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002).

In short, for reasons expressed immediately above, Hickson 
element (3) also has not been met.  The veteran's claim fails 
on that basis as well.

In summary, although there is medical evidence of a current 
disability, satisfying the first Hickson element, for reasons 
explained above the second and third Hickson elements are not 
met.  Consequently, a preponderance of the evidence is 
against the veteran's claim.  Service connection for 
residuals of a left ring finger injury is therefore not 
warranted and the claim is denied.


ORDER

Service connection for residuals of a left ring finger injury 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



